Title: From Thomas Jefferson to Stephen R. Bradley, 27 August 1802
From: Jefferson, Thomas
To: Bradley, Stephen R.


          
            Dear Sir
            Monticello Aug. 27. 1802.
          
          I am afraid some want of sufficient explanation has prevented my recieving recommendations of proper persons as Commissioners of bankruptcy for your state. I had thro’ a particular channel desired that the favor might be asked of yourself & judge Smith to recommend; & understood it would be done on your return home. a recent circumstance however makes me doubt whether you had so understood it. I have therefore now to ask the favor of you, as I also do of Judge Smith to name three or four persons, lawyers or merchants, of republican principles, convenient for the exercise of the office at the place where the federal court holds it’s session in your state, and whose understanding and integrity qualify them for the office. to avoid the infinite number of nominations which would be necessary to spread these officers over the whole face of every state, most of which would be useless, we instruct the attorney of the district to apply to the Secretary of state whenever any case arises too distant for the general commissioners, & to recommend others for the special case. Accept assurances of my great esteem & respect.
          
            Th: Jefferson
          
        